               Case 19-01125-abl          Doc 107      Entered 09/10/21 12:20:46           Page 1 of 1

NVB 8001−2 (Rev. 5/16)


                              UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF NEVADA


 IN RE:                                                         BK−19−17282−abl
                                                                CHAPTER 7
 ANDREW B. PLATT and RUTH ANN PLATT ,
                          Debtor(s)
                                                                Adversary Proceeding:                 19−01125−abl
                                                                Appeal Reference Number:              21−25
 WOODS & ERICKSON, LLP
                                    Plaintiff(s)
 vs

 ANDREW B. PLATT                                                APPEAL MEMORANDUM
                                    Defendant(s)


 ANDREW B PLATT
                                    Appellant(s)
 vs

 WOODS & ERICKSON LLP
                                    Appellee(s)




To:         All Parties in Appeal
From:       U.S. Bankruptcy Court
            300 Las Vegas Blvd., South
            Las Vegas, NV 89101


The following item(s) are required for the above referenced appeal to proceed timely:

Designation of Record On Appeal must be filed at the Bankruptcy Clerk's Office 14 days after the filing of the
Notice of Appeal. It must include the exact hearing dates of transcripts, exact titles and filing dates of all pleadings
and exhibits. If any party includes a transcript, it must immediately be ordered by filing a Transcript Order Form with
the Clerk's Office and make arrangements for payment with our Electronic Court Recorders.

The Statement Of Issues must also be filed at the Bankruptcy Clerk's Office 14 days after filing the Notice of
Appeal. The Appellee is allowed 14 days after service of the Appellant Statement of Issues and Designation of
Record to file an Additional/Supplemental Designation of Record.

IF THE ABOVE ARE NOT COMPLIED WITH, THE BANKRUPTCY CLERK WILL FILE A STATUS
REPORT WITH THE BANKRUPTCY APPELLATE PANEL OR THE U.S. DISTRICT COURT
INDICATING WHY THE BANKRUPTCY CLERK HAS BEEN UNABLE TO FORWARD THE RECORD
ON A TIMELY BASIS.



Dated: 9/10/21


                                                            Mary A. Schott
                                                            Clerk of Court
